 In the Matter of CITIES SERVICE GAS Co.andINTERNATIONAL UNIONOF OPERATING ENGINEERS, AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABORCase No. R-3713.-Decided June 3, 19493Jurisdiction:pipeline industry.Investigation and Certification of Representatives:existence of question. dis-pute as to unit, election necessaryUnit Appropriate for CollectiveBargaining:partial system unit comprising allemployees at the Company's compressor stations, including engineers and cer-tarn station operators, but excluding superintendents, supervisory employees,junior engineers,matrons. timekeepers, repair and machine shop foremen,oflieemanagers, temporary employees, and a certain foreman ; unit based uponthe extent of self-organizationMr. R. E. CullisonandMr. Gordon J. Quilter,of Bartlesville,Okla., for the Company.Mr. JohnH. LoRowe,of St. Charles,Mo., for the OperatingEngineers._'Mr. Harvey C. Fremming,of KansasCity,Mo.,Mr. F. G. Loriaux,of Ft.Worth, Tex., and[11r.Phil Neumer,of Kansas City, Kans.,for the Oil Workers.Mr. Cecil F. Poole,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of OperatingEngineers, affiliated with the American Federation of Labor, hereincalled the Operating Engineers, alleging that a question affectingcommerce had arisen concerning the representation of employees ofCities Service Gas Co., Bartlesville, Oklahoma, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Clarence D. 'Musser, TrialExaminer.Said hearing was held at Kansas City, Missouri, onMarch 30, 1942.' The Company, the Operating Engineers, and OilWorkers International Union, affiliated with the Congress of Indus-trial Organizations, herein called the Oil Workers, appeared and par-41 N. L. R. B , No. 128.648 CITIES SERVICE GAS CO.649ticipated.1All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings, made at thehearing, are free from prejudicial error and are hereby affirmed.On April 24, 1942, the Operating Engineers filed a brief which theBoard has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYCities Service Gas Co. is a corporation organized under the lawsof the State of Delaware, having its principal office in Bartlesville,Oklahoma. It is a wholly owned subsidiary of Empire Gas and FuelCompany, a New Jersey corporation.The Company is engaged inthe production, sale, and transportation by pipe line of natural gas inthe States of Oklahoma, Kansas, Texas, Missouri, and Nebraska. Itoperates and maintains approximately 4,437 miles of gas pipe line inthe above States, including 18 pipe-line divisions and 22 compressorstations.-Part of the gas thus prodilced and transported is sold todistributing companies serving 285 cities and communities in theabove States, having a population of approximately 1,510,000 people.During the period ending December 31, 1941, the Company's netincome was approximately $5,165,144.2The Company concedes, and we find, that it is engaged in com-merce, within the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers, affiliated with theAmerican Federation of Labor, is a labor organization admittingto ]membership employees in the compressor department of theCompany.OilWorkers International Union, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company, in January 1942, refused to bargain with the Operat-ing Engineers on behalf of the employees in the compressor depart-1 District 50, United Mine woikers of America, affiliated with the Congress of IndustrialOrganizations,did not appear,although it had been served with notice2These facts were stipulated at the hearing.The record does not show whether theperiod endingDecember 31, 1941,was an annual period 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, on the ground that it did not believe that the OperatingEngineers represented a majority of the employees or that the unitof employees for whom the Operating Engineers sought to bargainwas appropriate.A statement of the Field Examiner introduced in evidence at thehearing indicates that the Operating Engineers represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.3The Oil Workers submitted no evidence of represen-tation, although it claims that it has members among the Company'spipe-line employees.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section ,9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Operating Engineers claims that all employees at the Com-pany's compressor stations, with certain exceptions hereinafter men-tioned, constitute an appropriate unit.The Oil Workers and theCompany contend that all of the Company's employees, with certainexceptions as to which they are in disagreement, constitute an appro-priate unit, because the compressor stations are an operational partof the pipe-line system, because the functions of the Company's pipeline and compressor departments overlap and there is constant inter-change of personnel between those departments, and because thetwo departments are so completely integrated that they ought not'to be separated for collective bargaining purposes.From its wells in Texas, the Company's pipe line extends some4,400 miles through five States.The employees in its pipe-line de-partment are engaged largely in maintenance and outdoor construc-tion work.The crews lay the pipe line, connect the wells, turn themin, and operate them.4The compressor -stations, 22 in number, arescattered over the pipe line, approximately 65 miles apart.Opera-tions at these stations involve the use of stationary engines whichboost or pull the gas through the pipe line.The number of em-ployees at each station depends upon its size and upon the horsepowerof the plant.Personnel classifications at the compressor stations8 The Field Examiner reported that the Operating Engineers submitted 178 signedapplicationand authorization cards, all bearing apparently genuine signatures, ofwhich 165 bear names of persons on the Company's compressor department pay roll ofJanuary 16, 1942The number of employees on this-pay roll does not appear, but therewere 298 employees on the pay roll of that department as of March 25, 1942.'The total number of persons employed by the Company in all departments is approximately 900 to 1000, of whom appioximately 349 were on the pipe-line pay roll of March25, 1942Personnel classifications in this department include superintendents, foremen,assistant foremen, truck drivers, chart changers, line-walkers, repairmen, welders, time-keepers, regular laborers, stockkeepers, warehouse clerks, and machinists. CITIES SERVICE GAS C'O.651include engineers who operate the main compressor units, auxiliaryengineers, oilers, timekeepers, repair and machine shop foreman, andlaborers.',While, for accounting purposes, the pipe line and com-pressor departments are separate,' there is frequent though irregularinterchange of ordinary employees between the two.Pipe-line menare moved into compressor stations as oilers, and compressor stationemployees are sometimes moved out as pipe-line crews. Interchangeis, for the most part, limited to a particular job, upon completion ofwhich the employees return to their respective headquarters.Whenemployees of one department, even foremen, are sent to work in theother, they do so as ordinary laborers.However, top personnel in thecompressor stations (i. e., superintendents, engineers and timekeepers)"are never put on pipe-line work.-New employees are generally obtained for the compressor stationsfrom the outside, not from the pipe line.Employees in' each depart-ment have some seniority status, which is not well defined in therecord but which is limited to their particular department and whichis not carried along when they are interchanged. In the summermonths, when the flow of gas and the work of the compressor sta-tions are lightest, many of the stations are closed down for over-hauling, and regular compressor station men are then sent to otherstations and the surplus, if any, to the pipe line. ' The Company'ssuperintendent of gas transportation testified that, where it becomesnecessary, there is complete interchange of personnel between the,compressor plants and the pipe line and that, in substance, the Com-pany's pipe line, compressor plant, production, field gathering, andline connection personnel are all interchangeable.The Operating Engineers has organized the employees at thecompressor stations and claims to have organized employees in otherdepartments of the Company in separate chapters. It does not nowseek to represent any employees in the pipe-line -department.TheOilWorkers, on the other hand, claims to have members among theemployees in the pipe-line department and in the Company's fieldoperations, but not at the -compressor stations.7The Company hasIIn addition to the classifications set forth above, there are also carpenters,cementfinishers,matrons, extra laborers and oilers,welders, yardmen,repairmen,electricians,night clerks,telephone operators,relief auxiliary engineers,dehydrator operators, ware-house clerks,and junior engineers"The compressor stations and the pipe line are organized by the Company into separatedepartments,both under the supervision of the Company's superintendent of gas trans-portation,who testified that he does not consider the compressor department a separateunit but "ties it in with pipe-line operations "'The Oil Workers introduced in evidence copies of agreements between it and IndianTerritory Illuminating Oil Company and Cities Service Oil Company,both of Bartlesville,Oklahoma,and members of the Cities Service group,which cover all field employees ofthe contracting companies,in support of its claim that its organizing activities in theindustry are conducted on the basis of employer units. 652DECISIONS OF. NATIONAL LABOR RELATIONS BOARDnot had, nor does it now have, contracts with any labor organizations,nor is it now dealing with any labor organization as the, representa-'tive of its employees.While it thus appears that its compressor and pipe-line depart-ments are operated by the Company substantially as an integratedsystem, and that a system-wide unit might therefore be appropriate,we have said before that "whether a system or a division thereofconstitutes an appropriate unit must depend on extent of labor or-ganization, collective bargaining efforts and similar circumstances." 8The Operating Engineers, desiring a unit coterminous with the scopeof its organizational activities, is the only labor organization whichhas sought 'and is prepared to bargain with the Company for anyof its employees, and which has offered to prove its designation by amajority of the employees in 'a unit claimed to be appropriate.There is no showing that any other labor organization has attemptedto organize or now stands ready to represent the employees at thecompressor stations.9To hold that the compressor station employeesare not an appropriate unit would deny the benefits of the Act tothese employees until they and all other employees of the Companyin some larger unit have been organized.Under the circumstances, and in order to "render collective bar-gaining . . . an immediate possibility," 10 we find that the unit re-quested by the Operating Engineers, composed of employees at thecompressor stations, is appropriate at this time for the purposes ofcollective bargaining.-We do not thereby preclude future recon-sideration of the appropriateness of a larger unit, should organizationof the Company's employees be extended.12The parties are agreed on the exclusion from the unit of L. L. Baker,a foreman at the Caney, Kansas, station.13The Operating Engi-neers desires to exclude, also, superintendents, matrons, office man-agers, and junior engineers.The Oil Workers wants to include the,Matter of Texas Empii e Pipe Line CompanyandOilWorkers International Union,Local 222, affiliated with the Congress of Industrial Organizations,19 N L. R B. 631;MatterofNatural Gas Pipe Line Company of AmericaandInternationalUnion ofOperating Engineers,Local 259, affiliated with'the American Federation of LaborandMatter of Texoma Natural Gas CompanyandOilWorkers International Union,Local 463,affiliatedwith the Congress of Industrial Organizations,40 N. L R. B 1193e The agreements introduced in evidence by the Oil Workers cover field operations bfthe contracting companies,but not engineers,relief engineers,or foremen.1oMatter of Gulf Oil CorporationandInternational Brotherhood of Boilermakers, IronShipbuilders,WeldersitHelpers of America,4 NL R B 133, at 13711Matter of Texas Empire Pipe Line Companyand OilTVoi hers International Union,Local 222, 19 N L R B 631.13Matter of Western Union Telegraph CompanyandAmerican Federation of Labor,36 N. L.R.B 881;Matter of Iowa Southern Utilities CompanyandUtility ZVorhersOrganizing Committee,Local 109,(C 1 0 ) and Union of Employees of the Iowa SouthernUtilities Company,15 N L R. B 580iiForeman Baker was formerly a superintendent and draws the same pay that he digwhen he was a superintendent.He is now in charge of the warehouse and a machineshop, having a number of mechanics and welders under his supervision. CITIES SERVICE GAS CO.'1653matrons, but to exclude timekeepers and all persons having the powerto hire or discharge or to recommend the hire or discharge of em-ployees.The Company wishes to exclude timekeepers and A. S.Graves and M. E. Benton.Timekeepers.These men keep time records of employees and arealso the warehouse clerks.Their duties are largely clerical, and therecord indicates that their interests are more closely aligned withthose of the management than with those of other employees.Theyrepresent the superintendents at the compressor stations when, forexample, the superintendents are absent.They receive confidentialinformation from the Company, and have control of and access to itsconfidential records and documents.We shall exclude them fromthe unit.Junior engineers.Junior engineers are employed by the Companydirectly out of school.They spend 3 months in the gas division andseveralweeks in the compressor and pipe-line departments, afterwhich they are given permanent assignments if they wish.Becausethey are considered temporary employees while assigned to the com-pressor stations, the Operating Engineers- would exclude them.The-Company and the Oil Workers are silent on the point.We shallexclude them from the unit.Matrons.While the record is not clear as to the function of theseemployees, there is some indication that their duties are connectedwith certain hotels which the Company maintains, rather than withthe operation of the compressor stations.We shall therefore excludethem from the unit.Repair and machine shop foremen.These employees have super-vision over groups of from 2 to 14 employees and have the power torecommend their discharge.The Oil Workers therefore wants themexcluded, while the Operating Engineers wishes to include them andthe Company is silent on the point.Because of their supervisorystatus, we shall exclude them from the unit.Engineers.The engineers are skilled employees.Although theyare in charge of their respective shifts at the compressor stations,it is clear that any supervisory powers they have are considerably lessthan those exercised by the repair and machine shop foremen.TheCompany denies that they have any right to recommend the hire ordischarge of employees.The engineers are eligible for membershipin, and many of them have indicated their desire to be representedby, the Operating Engineers.Since their interests are_ substantiallysimilar to those of the other employees, and since they are at mostonly minor supervisory employees, we shall include them in the unit.A. S. Graves and M. E. Benton.Graves and Benton are stationoperators atWhite Deer, Texas, and Hughey, Texas,. respectively.Each is now the only employee at his station. , The Company'seeks 654DECISIONSOF NATIONALLABOR RELATIONS BOARDto have these employees excluded from the unit on the ground thatthey receive confidential Company instructions and information, andalso on the ground that the Company expects soon to put on moreemployees at these stations and to put Graves and Benton in charge.However, no explicit showing has been made that their present dutiesare materially different from those of other employees in the unit.The Oil Workers and the Operating Engineers wish them to be in-cluded.We shall include them in the unit.Temporary employees.The record indicates that the Companynow has and will hire a number of extra laborers and other employeeson a temporary basis for the duration of specific jobs.All suchtemporary employees are ineligible for membership in both the Oper-ating Engineers and the Oil Workers, and the parties have agreedon their exclusion.We shall exclude them from the unit.We find that all employees at the Company's compressor stations,including engineers,A. S. Graves,and M.E. Benton, but excludingsuperintendents,supervisory employees,junior engineers,matrons,timekeepers,repair and machine shop foremen, office managers, tem-porary employees,and Foreman L. L. Baker, constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find thatthe question concerning representation which hasarisen can best be resolved by an election by secret ballot.The OilWorkers stated at the hearing that it did not desire toparticipate in any election directedto be held ina unit of compressorstation employeesalone.Accordingly,the name ofthe OilWorkerswill not appear on the ballot.Because there was evidencethat the Companyat the time of thehearing had and intended to hire a number of temporary employees,the Operating Engineersurged thatthe Company's pay roll of March25, 1942, be used to determinethe eligibility,of employees to votein any election directedby theBoard.Since we have excluded tem-porary employees from the appropriate unit,we shall follow ourpractice of directing that the employees in the appropriateunit whowere employedduring thepay-roll period immediately precedingthe date of the Direction of Election herein, subjectto thelimitationsand additions set forthin theDirection,shallbe eligibleto vote inthe election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- CITIES SERVICE GAS CO.655tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cities ServiceGas Co., Bartlesville, Oklahoma, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the d,,ite of this Direction, under the direction and supervisionof the Regional Director for the Seventeenth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on variation orin the active military service or training of the United States, ortemporarily laid off, but excluding employees who have since quitor been discharged for cause, to determine whether or not they de-sire to be represented by International Union of Operating Engineers,affiliated with the American Federation of Labor, for the purposeof collective bargaining.Mx. GERARD D. REILLY took no part in the consideration of theabove-Decision and Direction of Election.